Citation Nr: 0123120	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

The propriety of the initial noncompensable evaluation for 
service-connected sinusitis (formerly characterized as 
maxillary sinusitis).  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran apparently had active duty from August 1974 to 
August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which, in pertinent part, granted the veteran's claim of 
service connection for maxillary sinusitis, and assigned a 
noncompensable evaluation.  The veteran's appeal of the 
rating was initiated following an original award.  
Consequently, the rating issue on appeal is not the result of 
a claim for increased entitlement, rather one involving the 
propriety of the original evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In September 1998, the Board remanded the instant claim for 
development, which has since been satisfactorily completed.  

It is noted that while the appeal initially included several 
other claims, these have all been resolved on appeal, and 
other matters are not in appellate status: The March 1996 RO 
rating decision also established service connection for 
pigmentary dispersion syndrome with pigmentary glaucoma, a 
right ankle disorder, residuals of fractures of the left 
talus and medial malleolus, bilateral hearing loss, and a 
right inguinal hernia.  The veteran appealed, and in 
September 1998, the Board granted a higher initial rating, 
20 percent, for the veteran's service-connected left ankle 
disorder, and denied the other claims for higher initial 
ratings for service-connected pigmentary dispersion syndrome 
with pigmentary glaucoma, right ankle sprain, bilateral 
hearing loss, and right inguinal hernia.  At that time, the 
Board also denied claims of service connection for post-
concussion syndrome, amebic dysentery, epididymitis, 
defection vision, and a left knee disorder.  

Additionally, in an introduction section, the September 1998 
Board decision referred several issues to the RO, namely, 
claims of service connection for tinnitus, and back and left 
knee disorders secondary to service-connected left ankle 
fracture.  


In March 1999, the RO granted service connection for 
tinnitus, a 10 percent rating was assigned, an April 1999 RO 
rating decision denied service connection for a deviated 
nasal septum, and in June 1999, the RO denied claims of 
secondary service connection for back and left knee 
disorders.  The veteran did not initiate an appeal 
as to these matters, and the Board is without jurisdiction at 
this time.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (2000).  


FINDINGS OF FACT

1.  Neither active sinusitis, nor residuals of past chronic 
sinusitis, was demonstrated on repeated VA examinations in 
December 1995 and January 1999.  

2.  Both VA sinus X-ray studies of December 1995 and 
computerized tomography scanning (CTS) of January 1999 reveal 
no acute sinusitis and normal paranasal sinuses.  

3.  The objective, medical evidence of record shows neither 
one or two incapacitating, nor three to six non-
incapacitating, episodes per year of sinusitis; nasal 
discharge, crusting, or scabbing is not objectively shown, 
and overall nasal symptoms are no more than mild and 
occasional.  


CONCLUSION OF LAW

The criteria for a compensable rating for chronic sinusitis 
are not met.  38 U.S.C.A. §§ 1155, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6513 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6514 (2000); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
veteran has been provided adequate VA sinus examinations, 
most recently in January 1999, the report of which was 
amended in March 1999 for the sake of clarity at the request 
of the VA RO.  Further, in November 1998, the veteran denied 
any treatment for sinusitis since December 1995, indicating 
that his treatment has been limited to his use of over-the-
counter medications.  The notice provisions of VCAA and 
implementing regulations have also been met.  In the 
statement of the case (SOC) and supplemental statements of 
the cases (SSOC's) provided to the veteran, he has been 
advised of regulatory provisions pertaining to his claim 
questioning the propriety of the initial noncompensable 
rating for his service-connected sinusitis-both under the 
old and new rating criteria for sinusitis.  Thus, he has been 
advised of the sort of evidence necessary to substantiate his 
claim.  As such, both the duty to assist and notice 
provisions of VCAA and implementing regulations are met, and 
no further development action is indicated.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes under the Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2000). Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  In general, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, in a case such as the instant one, 
where the veteran has expressed dissatisfaction with the 
assignment of an initial rating, the Francisco rule does not 
apply; rather, the VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim (a practice known as "staged 
ratings").  

Service medical records show a first notation of a diagnosis 
of sinusitis in October 1993, which was found to be resolving 
a few weeks later in November 1993.  The veteran was next 
seen for sinusitis in December 1994.  Treatment consisted of 
medications for the control of symptoms.  He was next seen in 
March 1995, but the diagnosis was allergic rhinitis.  The 
remaining service medical records are silent for pertinent 
complaint, treatment for, or diagnosis of sinusitis.  

On post-service VA sinus examination in December 1995, the 
veteran reported a two-year history of occasional nasal 
congestion, headaches, nasal drainage, and a sore nose-the 
last episode being two or three months earlier and associated 
with a sore throat.  Treatment at that time was reportedly 
antibiotics and decongestants, which resolved the symptoms.  
He reported that his sinus symptoms periodically reoccur, and 
he claimed that he presently has some congestion and a sore 
nose.  On examination, however, there was no tenderness to 
palpation or percussion over the maxillary sinuses, the nares 
appeared to be symmetrical, and the septum was midline.  
There was some increase in erythema of the membranes, but no 
obvious increase in mucus production.  X-ray studies of the 
paranasal sinuses demonstrated no acute fracture or 
dislocation, hypoplastic frontal sinuses, with no evidence of 
acute sinusitis.  There was some mild mucoperiosteal 
thickening involving the maxillary sinuses.  The impression 
was minimal mucoperiosteal thickening maxillary sinuses.  The 
physical examiner's diagnosis was status post past history of 
recurrent maxillary sinusitis with symptoms as noted.  

A March 1998 statement of the veteran's representative argues 
that the evidence of record shows current sinusitis, and 
that, as sinusitis is shown by more than mere X-ray studies, 
the criteria for a 10 percent rating are met.  

In a November 1998 reply to the RO's request for information, 
the veteran denied any treatment for maxillary sinusitis 
since December 1995, other than over-the-counter medications.  

On VA sinus examination in January 1999, the veteran reported 
a history of nasal congestion, some rawness of the nose, and 
occasional frontal headaches, since about 1990, with periodic 
post nasal drainage, but no rhinorrhea anteriorly.  The 
veteran also reported that snoring and daytime somnolence 
have become more noticeable to the family over the past three 
years, with occasion shortness of breath upon awaking from 
sleep.  A deviated nasal septum was also noted.  On 
examination, the presenting surface of the left interior 
turbinate was hemorrhagic, the mouth appeared normal, oral 
pharynx was symmetrical with no exudate or hyperemia.  
Sinusitis was not noted, no pertinent diagnosis was presently 
given, and the examiner's impression was deviated nasal 
septum, "sinusitis (by history)."  A CT scan was scheduled.  

In March 1999, the veteran's January 1999 CT scan was 
reviewed by the January 1999 VA examiner, along with the VA 
claims file.  The CT scan report, which indicates the 
radiologist's impression of a normal CT of the paranasal 
sinuses, was thought by the reviewing VA examiner to show no 
evidence of sinusitis.  

In July 2001, the veteran's representative indicated that the 
veteran had no further argument to present.  

The medical evidence indicates that the veteran does not 
currently have a diagnosis of active sinusitis, chronic or 
otherwise.  While the veteran reports occasional sinus 
congestion and headaches, without a current diagnosis of 
sinusitis, his subjective complaints are not supported by any 
objective diagnosis of current sinusitis on repeated VA 
examinations in 1995 and 1999.  Under the circumstances, the 
Board is of the opinion that the criteria for a compensable 
rating for his service-connected sinusitis are neither met, 
nor more closely approximated, under both the new and former 
criteria.  

The regulations for the evaluation of rhinitis and sinusitis 
were revised, effective October 7, 1996. 61 Fed. Reg. 46720- 
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 312-13 (1991). The Board notes that 
the veteran has been denied an increased rating under both 
the "old" and "new" rating criteria. The Board is of the 
opinion that the change in the rating criteria effective 
October 7, 1996, did not result in a more favorable version 
of the regulation than the prior criteria with respect to the 
veteran in this case. As there is no indication that 
consideration under the current criteria would result in a 
higher, or lower, evaluation of the same symptoms than would 
result from consideration under the previous criteria, the 
Board will specifically apply the "old" criteria to the 
evidence dated before October 7, 1996, and both sets of 
criteria will be applied to evidence on and after that date.  
VAOPGCPREC 003-00 (April 10, 2000).

Under the old regulations, a noncompensable evaluation is 
warranted for chronic maxillary sinusitis with only X-ray 
manifestations and mild or occasional symptoms.  A 10 percent 
rating requires moderate chronic maxillary sinusitis 
manifested by a discharge, crusting or scaling and infrequent 
headaches. A 30 percent evaluation requires severe chronic 
maxillary sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence; a 50 percent 
evaluation requires that the postoperative manifestations, 
following a radical operation, include chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513, 
effective prior to October 7, 1996.

Also, a 10 percent evaluation is warranted for chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion. A 30 percent evaluation 
requires moderate crusting, ozena (atrophic rhinitis marked 
by a thick mucopurulent discharge, mucosal crusting, and 
fetor), and atrophic changes.  A 50 percent evaluation 
requires massive crusting and marked ozena, with anosmia. 38 
C.F.R. § 4.97 Diagnostic Code 6501, effective prior to 
October 7, 1996.

Under the revised regulations, a 10 percent rating requires 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. A 30 percent evaluation 
requires 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 50 percent 
evaluation, the maximum allowable, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510, effective 
as of October 7, 1996.

Moreover, allergic or vasomotor rhinitis, now rated under 
Diagnostic Code 6522, warrants a 10 percent evaluation for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side. A 30 percent 
rating (the maximum rating allowable under this diagnostic 
code) requires polyps.  38 C.F.R. § 4.97, Diagnostic Code 
6522.

After reviewing the evidence, the Board finds that the 
objective, medical evidence of record fails to show one or 
two incapacitating, or three to six non-incapacitating, 
episodes of sinusitis per year-rather, the veteran is not 
even shown to be presently diagnosed with sinusitis, chronic 
or otherwise.  Moreover, the claims file includes no medical 
evidence of any discharge, crusting, or scabbing, or overall 
symptoms which could be considered to be more than mild and 
occasional.  While the Board concedes that the veteran has 
mild and occasional symptoms, the criteria for a compensable 
evaluation are not met or more closely approximated under the 
old and new regulations for lack of medically demonstrated 
chronic symptomatology.  

While the Board does not doubt the veteran's sincerity with 
respect to his contentions that a higher rating is warranted, 
the Diagnostic Codes discussed above require competent 
objective evidence of current chronic sinusitis, and that 
symptoms of chronic sinusitis meet the appropriate criteria.  
As noted above, the competent evidence of record fails to 
show any current diagnosis, and the veteran, himself, has 
admitted to no recent treatment, other than use of over-the-
counter medication for symptoms which he, alone, associates 
with his sinusitis.  With no medical evidence of a current 
diagnosis or recent treatment for symptoms which a qualified 
medical practitioner associates with his service-connected 
sinusitis, the criteria for a compensable evaluation are not 
met under either Diagnostic Codes 6513, 6501 (1996), or 
Diagnostic Codes 6510, 6522 (2000).  At no point during the 
appeal period has the veteran's service-connected sinusitis 
been shown to be disabling to a compensable degree.  Thus, 
staged ratings are not warranted.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2.

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) has not been presented. An extra-schedular 
evaluation is appropriate in an exceptional case where the 
schedular 


evaluation is found to be inadequate. The governing norm is 
"[a] finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  
Here, the veteran is not shown to have more than mild or 
occasional symptoms of sinusitis, nor is he shown to have had 
any treatment for sinusitis, other than over the counter 
medications for symptoms he, alone, associates with 
sinusitis.  Furthermore, he has not contended that he is out 
of work due to his sinusitis or that employment is markedly 
affected at the present time.  The Board has applied the 
relevant rating criteria pursuant to the VA ratings schedule 
and concluded that a noncompensable rating is appropriate.  
The Board finds no indication of factors which would lead to 
a conclusion that this is an exceptional or unusual 
disability picture.

The Board has also considered the doctrine of reasonable 
doubt with respect to whether a compensable rating is 
warranted.  In the regard, the Board has found that, as the 
preponderance of the evidence is against the claim for a 
compensable rating, the doctrine is not for application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

In closing, the Board reiterates that the claim on appeal is 
denied as the veteran's statements of symptoms are considered 
to be of less weight than the medical opinions of two VA 
examiner's in 1995 and 1999, which indicate no more than mild 
or occasional symptoms-if any.  Thus, the claim must be 
denied, and this result is especially indicated since the 
Court has held that the veteran, as a lay person, is not 
qualified to make assertions as to medical diagnosis or 
chronicity of symptoms, as such medical determinations are 
beyond the veteran's competence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The claim is denied.  




ORDER

The claim for a compensable initial evaluation for service-
connected sinusitis is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

